Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                  October 5, 2015


Clerk
Court of Appeals of Texas, Third District
209 W. 14th Street, Rm.101
Price Daniel Building
Austin, TX 78711


        Re:   Trent Alvon Smith
              v. Wood County District Attorney's Office, et al.
              No. 15-5056
              (Your No. 03-13-00220)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,




                                           Scott S. Harris, Clerk




                                                                       ^ecejveeT
                                                                         OCT 12 2015
           OFFICE OF THE CLERK
                                                                               OST
s upr em e cqypHf?[tfjFlW'(4*WT»i^W#ljH\llll I!'Hi   "v'03 ptsit-XOiSi..
                                                                            !0»/2015
        WASHINGTON. DC 20543-0001                                                       $000.48^
                                                                           US POSTAGE
                 OFFICIAL BUSINESS                                                       USOFFICI."
                                                                                           :-
            PENALTV FOR PRIVATE USE S300
                                                                                           ZIP 20543
                                                                                         041M11120021




                                                            \